DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the base station according claim 20" in line 1 and processor in line 4.  However, claim 20 recites a user equipment according claims 15, 16 and 19. Therefore, there is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, 9, 11 and 13-18, 21-23, 25, 27 and 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zeng et al. (US 2018/0092095).
Regarding claim 1, Zeng (Fig. 4) discloses a data communication method, comprising: 
acquiring, by a user equipment (UE) [UE 115-e], the UE's capability of using multiple radio frequency (RF) chains for data communication (Step 405: identify a UE capability of the UE 115-e of using a number of RF chains…[0083]); and 
sending, by the UE, a report including the UE's capability of using multiple RF chains for data communication, to a base station (Step 410: transmitting UE capability [0083]).

Regarding claim 8, Zeng discloses (Fig. 13) a data communication method, comprising: 
receiving from a user equipment (UE), by a base station (base station 105-e), a report including the UE's capability of using multiple radio frequency (RF) chains for data communication (Step 1305: receiving a radio frequency capability indication from a  UE capability [0138]); and 
instructing, by the base station, the UE on how to use the multiple RF chains in a component carrier based on the report (Steps 1310-1320: the base station identify a bandwidth for a wireless transmission… and selects a waveform to use for the wireless transmission(s). the selection of the waveform is based on information received from the UE; transmit an indication of the selected waveform to the UE [0139-0141]).

Regarding claim 15, Zeng discloses (Figs. 4 and 12) a user equipment (UE 105-e), comprising: 
a memory (memory 1225), in which one or more programs are stored;
 a transceiver (transceiver 1235); and 
a processor (processor 1220), wherein the programs, when executed by the processor, cause the processor to cooperate with the transceiver to: 
acquire the user equipment's (UE's) capability of using multiple radio frequency (RF) chains for data communication (Step 405: identify a UE capability of the UE 115-e of using a number of RF chains…[0083]); and 
wherein the transceiver is further arranged to send a report including the UE's capability of using multiple RF chains for data communication, to a base station (Step 410: transmitting UE capability [0083]).

Regarding claim 22, Zeng discloses a base station (Fig. 8), comprising: 
a memory (memory 825), in which one or more programs are stored (0108);
 a transceiver (transceiver 835),  arranged to receive a report including a user equipment's (UE's) capability of using multiple radio frequency (RF) chains for data communication (Step 1305: receiving a radio frequency capability indication from a  UE capability [0138]); and 
a processor (processor 820), wherein the programs, when executed by the processor (0107), cause the processor to cooperate with the transceiver to instruct the UE on how to use the Steps 1310-1320: the base station identify a bandwidth for a wireless transmission… and selects a waveform to use for the wireless transmission(s). the selection of the waveform is based on information received from the UE; transmit an indication of the selected waveform to the UE [0139-0141]).

Regarding claims 2 and 16, Zeng discloses further comprising:
 receiving, by the UE, an instruction on how to use the multiple RF chains in a component carrier for the data communication, from the base station (the base station (Step 430) may select a waveform to use for the wireless transmission and may transmit DL control information (DCI) to the UE, that may include information on the resource for the wireless transmission, and an indication of the waveform to use for the transmission [0085]); and
 configuring a number of the RF chains to operate in the component carrier according to the instruction (step 440: the UE may format the UL transmission according to the DCI and indicated waveform (e.g. single-carrier or a multi-carrier waveform) [0086]).

Regarding claims 3, 11 and 17, Zeng discloses wherein the report further includes an operating bandwidth of each of the RF chains or an instruction of using which RF chain to operate on which part of bandwidth of the component carrier (the base station (Step 430) may select a waveform to use for the wireless transmission and may transmit DL control information (DCI) to the UE, that may include information on the resource for the wireless transmission, and an indication of the waveform to use for the transmission [0085]).

step 440: the UE may format the UL transmission according to the DCI and indicated waveform (e.g. single-carrier or a multi-carrier waveform) [0086]).  

Regarding claims 9 and 23, Zeng discloses wherein instructing, by the base station, the UE on how to use the multiple RF chains in a component carrier based on the report comprises: 
determining, by the base station, how the UE use the multiple RF chains in a component carrier for data communication based on the report (Fig. 13, Steps 1310 and 1315: the base station may identify a bandwidth for a wireless transmission between the UE and the base station, then the base station selects a waveform for the wireless transmission…[0139-0140]); and 
sending, by the base station, an instruction to the UE according to a result of the determination (step 1320: the base station transmit an indication of the selected waveform to the UE [0141]).

Regarding claims 13 and 27, Zeng discloses wherein when the base station determines to forbid the UE from using more than one of the multiple RF chains in the component carrier, the instruction includes using which part of bandwidth of the component carrier (the UE receives an indication of a bandwidth for a wireless transmission between the UE and the base station and identifying a multi-carrier waveform or a single carrier waveform for the wireless transmission based at least in part on the indication of the bandwidth for the wireless transmission [0040-0041]).

Regarding claims 14 and 28, Zeng discloses wherein when the base station determines to forbid the UE from using more than one of the multiple RF chains in -6-
the component carrier for data communication, the method further comprises: 
determining, by the base station, to perform downlink and uplink data communication in the component carrier separately (the identification of wireless resources may include determining UL or DL resources for the wireless transmission, and may include a determination of one or more channels and associated bandwidth for the transmission [0084]),
 wherein the instruction further includes a first and second part of bandwidth of the component carrier to be used by the UE for downlink and uplink data communication respectively (the base station may transmit DL control information that include information on the resources for the wireless transmission, and an indication of the waveform to use for the transmission [0085]; the UE may receive the DCI and identify the transmission resources and selected waveform for the transmission. Step 440, the UE may format the UL transmission according to the DCI and indicated waveform [0086]).

Regarding claim 21, Zeng discloses wherein the instruction further includes using a first and second parts of bandwidth of the component carrier for downlink and uplink data communication respectively, the processor is arranged to: 
 of the component carrier (the identification of wireless resources may include determining UL or DL resources for the wireless transmission, and may include a determination of one or more channels and associated bandwidth for the transmission [0084]); and 
configure an uplink part of the RF chain to operate on the second part of the bandwidth of the component carrier (the base station may transmit DL control information that include information on the resources for the wireless transmission, and an indication of the waveform to use for the transmission [0085]; the UE may receive the DCI and identify the transmission resources and selected waveform for the transmission. Step 440, the UE may format the UL transmission according to the DCI and indicated waveform [0086]).

Regarding claim 25, Zeng discloses wherein when the processor determines to allow the UE to use more than one of the multiple RF chains in the component carrier for data communication, the instruction includes which of RF chains uses which part of the bandwidth of the component carrier (the UE receives an indication of a bandwidth for a wireless transmission between the UE and the base station and identifying a multi-carrier waveform or a single carrier waveform for the wireless transmission based at least in part on the indication of the bandwidth for the wireless transmission [0040-0041]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Zeng et al. (US 2018/0092095) in view of COON et al. (GB 2491157).
Regarding claims 5 and 19, Zeng discloses wherein when the instruction includes forbidding the UE from using more than one of the multiple RF chains in the component carrier, configuring a number of the RF chains to operate in the component carrier according to the instruction comprises (the base station may select a single carrier or multi-carrier waveform (based on determination of one or more channels and associated bandwidth for the transmission) and may transmit DL control information to the UE [0085; 0084]): configuring one of the RF chains to operate in the component carrier according to the instruction (step 440: the UE may format the UL transmission according to the DCI and indicated waveform (e.g. single-carrier or a multi-carrier waveform) [0086]).  However, Zeng does not expressly disclose shutting down other of the RF chains.
COON teaches a method and apparatus for antenna selection in wireless communications system. More specifically, Lopez teaches transmit antenna selection in a multi-carrier, multi-antenna transceiver using signal metrics associated with signals received by the transceiver. Transmit antenna selection is performed on the basis of the number of subcarriers which can be allocated to each antenna. This enables unused RF chains to be switch-off [Abstract].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Zeng with the teaching of COON in order to prevent unnecessary energy wastage [page 1 lines 15-16].

Regarding claims 6 and 20, Zeng discloses wherein the instruction further includes using which part of bandwidth of the component carrier, and configuring one of the RF chains to operate in the component carrier according to the instruction comprises: configuring the RF chain to operate on the instructed part of the bandwidth of the component carrier (the UE receives an indication of a bandwidth for a wireless transmission between the UE and the base station and identifying a multi-carrier waveform or a single carrier waveform for the wireless transmission based at least in part on the indication of the bandwidth for the wireless transmission [0040-0041]).

Regarding claim 7, Zeng discloses wherein the instruction further includes using a first and second parts of bandwidth of the component carrier for downlink and uplink data communication respectively (the identification of wireless resources may include determining UL or DL resources for the wireless transmission, and may include a determination of one or more channels and associated bandwidth for the transmission [0084]), the configuring one of the RF chains to operate in the component carrier according to the instruction comprises: 
configuring a downlink part of the RF chain to operate on the first part of the bandwidth of the component carrier (the base station may transmit DL control information that include information on the resources for the wireless transmission, and an indication of the waveform to use for the transmission [0085]); and  
-4-	 configuring an uplink part of the RF chain to operate on the second part of the bandwidth of the component carrier (the UE may receive the DCI and identify the transmission resources and selected waveform for the transmission. Step 440, the UE may format the UL transmission according to the DCI and indicated waveform [0086]).

Claims 12 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. in view of YIU et al. (US 2018/0034598).
Zeng discloses all the claim limitations as stated above except for the base station operates multiple numerologies in the component carrier, the instruction includes using different RF chains for different numerologies.  
 YIU teaches signaling for per carrier-component based enhanced measurement gap configuration. More specifically YIU teaches the UE can receive an RRC communication with measurement gap configuration data for a particular measurement gap pattern to be implemented by the UE. The base station (eNB) can re-configure the particular measurement gap pattern based on the UE capabilities (cc coverage capabilities related to particular communication 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Zeng with the teaching of YIU in order to facilitate smooth network transitions with high a quality of experience [0006].
Allowable Subject Matter
Claim 10  is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu et al. (US 2016/0302203) discloses communications with carrier selection, switching and measurements.
Gheorghiu et al. (2018/0132200) discloses techniques and apparatuses for synchronization, scheduling, bandwidth allocation, and reference signal transmission in a 5th generation network.
Lim et al. (US 2016/0050534) discloses a method for measuring a location of a user equipment in a wireless access system for supporting carrier aggregation/multiple cells and an apparatus therefor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091.  The examiner can normally be reached on Monday-Friday (8:30-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SABA TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/            Examiner, Art Unit 2467                                                                                                                                                                                            	February 13, 2021